Citation Nr: 1133016	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-26 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 through July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted the Veteran's claim for entitlement to service connection for bilateral pes planus, and assigned a 10 percent rating, effective July 8, 2003.

In January 2010, the Board denied the Veteran's claim for an increased initial rating.  The Veteran appealed the January 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for pes planus, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the Joint Motion, and further review of the claims file, the Board finds that further action in this appeal is warranted.

In the March 2011 Joint Motion for Remand, the parties found that the Board failed to provide adequate reasons and bases because it did not address the criteria for a 50 percent rating for pes planus as provided in 38 C.F.R. § 4.71a, Diagnostic Code 5276.  See Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).  The parties also noted that the Veteran complained that his feet would become numb after exertion, and this was not considered in the Board decision.

The Board finds that a VA examination should be provided to the Veteran for his claim of an increased initial rating for bilateral pes planus.  In October 2007-almost four years ago-the Veteran was afforded a VA examination for his pes planus, but the Veteran has argued that the examiner did not address his complaints of his "feet rolling downward to one side."  While the Veteran has argued that his feet roll downward, it remains unclear whether the Veteran's rolling represents inward bowing of the tendo achillis or pronation.  At the examination, the Veteran's feet were "quite tender in the mid portion of the plantar surfaces bilaterally over the plantar fascia."  The Veteran was diagnosed with plantar fasciitis at this examination, and it is unclear whether his pain is due to his pes planus or his plantar fasciitis.  Regarding the Veteran's complaints of numbness in his feet while walking, the Board notes that the Veteran is currently separately service-connected for lower extremity peripheral neuropathy secondary to his type II diabetes mellitus.  It remains unclear whether the Veteran's numbness of the feet is due to his pes planus or his service-connected peripheral neuropathy.  In this regard, the Board notes that pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.     38 C.F.R. § 4.14.  For the foregoing reasons, the Board finds that an accurate rating cannot be determined for this disability without a more contemporaneous and thorough examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Nashville VA Medical Center all updated, pertinent records of evaluation and/or treatment of the Veteran.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  After all records/responses received from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination of the feet, by an appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

The physician should conduct an examination in accordance with the AMIE worksheet for rating disabilities of the foot.  The physician should indicate whether the Veteran's pes planus is moderate, severe, or pronounced, and whether or not he has any of the following: marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, weight-bearing line over or medial to great toe, or inward bowing of the tendo achillis.

The physician should provide diagnoses for any other foot disabilities, to include previously diagnosed hallux valgus and plantar fasciitis, and opine as to each disability whether it is at least as likely as not (i.e., at least 50 percent chance or greater) that the disability had its onset in service or was caused or aggravated (beyond the normal course and scope of the disability) by the Veteran's service-connected pes planus.  Any symptoms that are not related to the Veteran's service or his service-connected pes planus should be identified separately, if possible.

The physician should also discuss whether the Veteran's complaints of numbness in the feet are related to his bilateral pes planus or his service-connected peripheral neuropathy.  If unrelated to pes planus, the complaints of numbness should not be considered by the examiner in his or her determination of the severity of the Veteran's pes planus disability.

The physician should set forth all examination findings, along with the complete rational for all conclusions reached, in a detailed report. 

3.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for an initial rating in excess of 10 percent for bilateral pes planus.  The RO's adjudication of the claim for higher rating should include consideration of whether staged rating, pursuant to Fenderson, is warranted.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his attorney an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

